DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendment filed 8/11/2022 to claims 8 and 13 have been entered. Claims 8-9, 11-14 and 16-17 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-12 remain rejected under 35 U.S.C. 103 as being unpatentable over over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019) in view of Wu et al (2012, Cell proliferation, 45:311-319), Kilroy et al (2007, J. Cell. Physiol. 212: 702–709) and as evidenced by Mitsialis et al (U.S. PGPUB 20140065240), Phoonsawat et al (2014, Biochem Biophys Res Commun, 448(3):261-6) and Gierloff et al (2014, J Plast Reconstr Aesthet Surg, 67(10):1427-35). 
Sano teaches that exosomes act as carriers to deliver contents from donor cells to recipient cells (See col. 1 on page 328). Sano beneficially teaches a method of inducing differentiation of 3T3-L1 preadipocyte cells (same as stem cells) into adipocytes, the method comprising: treating the 3T3-L1 cells with a composition comprising, as an active ingredients, exosomes derived from stem cells differentiating into adipocytes (See Materials and methods 2.2; Results 3.4; and Fig. 3). Sano also discloses that the exosomes are at a concentration of 100 µg and that the isolated exosome stimulated differentiation of the preadipocytes to adipocytes (See Fig. 3).
Sano does not teach the stem cells differentiating into adipocytes are adipose-derived stem cells. Sano is silent as to all of the contents of the exosomes.
Wu beneficially teaches that adipose tissue, mesenchymal in origin, is composed of adipocytes, pre-adipocytes, blood cells, fibroblasts, immune cells and matrix of collagen fibers (see pg. 312, paragraph 2).  Wu also teaches differentiating bone marrow mesenchymal stem cells (MSCs) into adipocytes (see Abstract, and Methods and Materials).  Wu teaches that MSCs cultured in conditioned medium (CM) of adipose tissue spontaneously differentiated into adipocytes.
Kilroy teaches that the differentiation potential of adipose-derived stem cells (ASCs) resemble those of bone marrow-derived mesenchymal stem cells, and that they are multipotent and capable of differentiating along the adipocyte lineages on standard 12-well culture plates (see abstract and page 703). Kilroy teaches ASCs display cytokine secretory properties similar to those reported for bone marrow-derived mesenchymal stem cells (MSCs) (see abstract). Kilroy teaches ASCs secrete macrophage colony stimulating factor (MCSF) (see abstract). Mitsialis is cited solely as evidence that exosomes from mesenchymal stem cells inherently comprise macrophage colony stimulating factor (MCSF) (see Figure 2).  
Phoonsawat a is cited solely as evidence that adiponectin (Acrp30) is inherently associated with exosomes (see Abstract and section 2.6). Gierloff a is cited solely as evidence that adiponectin (Acrp30) is inherently secreted by ASCs differentiating into adipocytes (see Table 3 and Figure 5).  
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting preadipocyte cells (taught by Sano) for the ASCs (taught by Kilroy) because preadipocyte cells and ASCs are both explicitly taught as being useful for differentiation into adipocytes, and Kilroy establishes that ASCs are not only from adipose origin (like preadipocytes) but that they also have similar properties to MSCs which are known to be useful for the same purpose. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). A person of ordinary skill in the art would have been motivated to use Kilroy’s ASCs in Sano’s method because Kilroy specifically teaches that ASCs are multipotent and capable of differentiating along the adipocyte lineages.
The references are silent as to all of the contents, such as Acrp30 and insulin, of the exosomes from ASCs differentiating into adipocytes. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' exosomes from ASCs differentiating into adipocytes differs, and if so to what extent, from the exosomes from ASCs differentiating into adipocytes discussed in prior art.  The prior art exosomes from ASCs differentiating into adipocytes are exosomes from ASCs differentiating into adipocytes, and therefore taken from the same cell type under the same conditions as the exosomes in the claims. The cited art taken as a whole demonstrates a reasonable probability that the exosomes from ASCs differentiating into adipocytes of the prior art is either identical or sufficiently similar to the claimed exosomes from ASCs differentiating into adipocytes that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Merely because a characteristic of a known exosome is not disclosed in a reference does not make the known exosome patentable. The new exosome possesses inherent characteristics which might not be displayed in the tests used in the references.  Clear evidence that the exosomes of the cited prior art does not possess a critical characteristic that is possessed by the claimed exosomes would advance prosecution and might permit allowance of claims to applicants' method of using the exosomes.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 13 and 16-17 remain rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019), Wu et al (2012, Cell proliferation, 45:311-319), Kilroy et al (2007, J. Cell. Physiol. 212: 702–709) and Yoshimura (US PGPUB 2008/0317718), and as evidenced by Mitsialis et al (U.S. PGPUB 20140065240), Phoonsawat et al (2014, Biochem Biophys Res Commun, 448(3):261-6) and Gierloff et al (2014, J Plast Reconstr Aesthet Surg, 67(10):1427-35).
Sano teaches that exosomes act as carriers to deliver contents from donor cells to recipient cells (See col. 1 on page 328). Sano beneficially teaches a method of inducing differentiation of 3T3-L1 preadipocyte cells (same as stem cells) into adipocytes, the method comprising: treating the 3T3-L1 cells with a composition comprising, as an active ingredients, exosomes derived from stem cells differentiating into adipocytes (See Materials and methods 2.2; Results 3.4; and Fig. 3). Sano also discloses that the exosomes are at a concentration of 100µg and that the isolated exosome stimulated differentiation of the preadipocytes to adipocytes (See Fig. 3).
Sano does not teach the stem cells differentiating into adipocytes are adipose-derived stem cells. Sano does not teach administering a composition comprising, as an active ingredient, exosomes derived from stem cells differentiating into adipocytes to a human subject in need of adipose tissue regeneration. Sano is silent as to all of the contents of the exosomes.
Wu beneficially teaches that adipose tissue, mesenchymal in origin, is composed of adipocytes, pre-adipocytes, blood cells, fibroblasts, immune cells and matrix of collagen fibres (see pg. 312, paragraph 2).  Wu also teaches differentiating bone marrow mesenchymal stem cells (MSCs) into adipocytes (see Abstract, and Methods and Materials).  Wu teaches that MSCs cultured in conditioned medium (CM) of adipose tissue spontaneously differentiated into adipocytes.
Kilroy teaches that the differentiation potential of adipose-derived stem cells (ASCs) resemble those of bone marrow-derived mesenchymal stem cells, and that they are multipotent and capable of differentiating along the adipocyte lineages (see abstract and col. 1 on page 703). Kilroy teaches ASCs display cytokine secretory properties similar to those reported for bone marrow-derived mesenchymal stem cells (MSCs) (see abstract). Kilroy teaches ASCs secrete macrophage colony stimulating factor (MCSF) (see abstract). Mitsialis is cited solely as evidence that exosomes from mesenchymal stem cells inherently comprise macrophage colony stimulating factor (MCSF) (see Figure 2).  
Phoonsawat a is cited solely as evidence that adiponectin (Acrp30) is inherently associated with exosomes (see Abstract and section 2.6). Gierloff a is cited solely as evidence that adiponectin (Acrp30) is inherently secreted by ASCs differentiating into adipocytes (see Table 3 and Figure 5).  
Yoshimura beneficially teaches a method for treatment of a disease, a disorder or an abnormal condition attributed to the deficiency of a differentiated cell, comprising the steps of: A) providing a composition comprising: a) an adipose-derived precursor cell; and b) a differentiated cell corresponding to a desired site; and B) administering the composition to a subject (See claim 34).  Yoshimura also teaches administering the composition to a human subject in need of adipose tissue regeneration (see Example 11).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting preadipocyte cells (taught by Sano) for the ASCs (taught by Kilroy) because preadipocyte cells and ASCs are both explicitly taught as being useful for differentiation into adipocytes, and Kilroy establishes that ASCs are not only from adipose origin (like preadipocytes) but that they also have similar properties to MSCs which are known to be useful for the same purpose. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). A person of ordinary skill in the art would have been motivated to use Kilroy’s ASCs in Sano’s method because Kilroy specifically teaches that ASCs are multipotent and capable of differentiating along the adipocyte lineages.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to induce adipose tissue regeneration using exosomes based upon the beneficial teachings provided by Sano, as fully discussed above.  It would have been obvious to incorporate administering the composition comprising exosomes derived from stem cells differentiating into adipocytes to a human subject in need of adipose tissue regeneration, into the method taught by Sano based upon the beneficial teachings provided by Yoshimura –including as treatment of a disease, a disorder or an abnormal condition attributed to the deficiency of a differentiated cell, as fully discussed above. 
The references are silent as to all of the contents, such as Acrp30 and insulin, of the exosomes from ASCs differentiating into adipocytes. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' exosomes from ASCs differentiating into adipocytes differs, and if so to what extent, from the exosomes from ASCs differentiating into adipocytes discussed in prior art.  The prior art exosomes from ASCs differentiating into adipocytes are exosomes from ASCs differentiating into adipocytes, and therefore taken from the same cell type under the same conditions as the exosomes in the claims. The cited art taken as a whole demonstrates a reasonable probability that the exosomes from ASCs differentiating into adipocytes of the prior art is either identical or sufficiently similar to the claimed exosomes from ASCs differentiating into adipocytes that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.
	Merely because a characteristic of a known exosome is not disclosed in a reference does not make the known exosome patentable. The new exosome possesses inherent characteristics which might not be displayed in the tests used in the references.  Clear evidence that the exosomes of the cited prior art does not possess a critical characteristic that is possessed by the claimed exosomes would advance prosecution and might permit allowance of claims to applicants' method of using the exosomes.
 From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (2014, Biochemical and Biophysical Research Communications 445: 327- 333; of record in IDS filed 2/5/2019), Wu et al (2012, Cell proliferation, 45:311-319), Kilroy et al (2007, J. Cell. Physiol. 212: 702–709) and Yoshimura (US PGPUB 2008/0317718), and as evidenced by Mitsialis et al (U.S. PGPUB 20140065240), Phoonsawat et al (2014, Biochem Biophys Res Commun, 448(3):261-6) and Gierloff et al (2014, J Plast Reconstr Aesthet Surg, 67(10):1427-35) as applied to claims 13 and 16-17 above, and further in view of Cheung et al. (Biomaterials 35, 2014, pgs. 1914-1923).
The teachings of Sano, Wu, Kilroy and Yoshimura are described above.
The combined teachings of Sano and Yoshimura do not teach wherein the composition further comprises a hydrogel and is to be administered by injection.
However, this deficiency is made up in Cheung.
Cheung beneficially teaches an injectable tissue-engineered adipose substitute that could be used to deliver adipose-derived stem cells (ASCs), filling irregular defects and stimulating natural soft tissue regeneration, would have significant value in plastic and reconstructive surgery (Abstract).  Cheung also teaches that a composite scaffold approach has great potential for adipose tissue engineering, which could be adapted into a minimally-invasive technology for the reconstruction of irregular soft tissue defects.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to administer a composition comprising, as an active ingredient, exosomes derived from stem cells differentiating into adipocytes to a human subject in need of adipose tissue regeneration based upon the beneficial teachings provided by Sano and Yoshimura, as fully discussed above.  It would have been obvious to incorporate an injectable hydrogel into the method taught by Sano and Yoshimura based upon the beneficial teachings provided by Cheung –including because such a composite scaffold approach has great potential for adipose tissue engineering, which could be adapted into a minimally-invasive technology for the reconstruction of irregular soft tissue defects, as fully discussed above. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive. 
Applicant alleges that Gierloff’s “adipogenically induced ASCs” are not ASCs that are being differentiated into adipocytes, but that they are ASCs that have been differentiation into adipocytes. To support this position, applicant highlights statements from various sections of the publication wherein Gierloff describes cells as being “differentiated into the adipogenic lineage”, that said adipogenic lineage differentiation was assessed by “quantification” of adiponectin, and a general statement that adiponectin is a protein secreted by differentiated adipocytes. First, as highlighted by applicant, Gierloff specifically describes cells as being “differentiated into the adipogenic lineage”. This statement supports the position that cells of Gierloff are not fully differentiated, but rather differentiating along an adipogenic lineage. Indeed, the cited section of Giefloff in the rejection specifically identifies the cells as “adipogenically induced ASCs on day 14 of the culture period”. As stated above the claims generally relate to the exosomes as being from cells that are “differentiating into adipocytes” and therefore is broad to include any timepoint along this differentiation pathway. Therefore Gierloff cells read on cells that are “differentiating into adipocytes”. Importantly, the rejections above explain that it is obvious to use exosomes from stem cells that are differentiating into adipocytes, which appear to be the same as the exosomes used in applicant’s method. A review of the instant specification reveals that applicant is not adding Acrp30 or insulin to the exosomes, nor that applicant is carrying out any additional steps to include Acrp30 or insulin in the exosomes. Rather, it appears that the presences of Acrp30 and insulin in exosomes is the result of the process step of obtaining exosomes from adipose derived stem cells that are undergoing differentiation into adipocytes. The prior art exosomes from ASCs differentiating into adipocytes are exosomes from ASCs differentiating into adipocytes, and therefore taken from the same cell type under the same conditions as the exosomes in the claims. For this reason and for the reasons discussed above, it appears the exosomes of the prior art inherently comprise both Acrp30 and insulin.
Applicant highlights that Phoonsawat teaches that that adiponectin (Acrp30) might be a transmembrane protein on exosomes, and concludes that it is therefore not carried inside the exosomes. As an initial matter, it is noted that transmembrane proteins are inherently on both sides of the membrane including the inside. Importantly, if Phoonsawat’s speculation that Acrp30 exists as a transmembrane protein on exosomes, it is again noted that there is no evidence that this is different from applicant’s Acrp30. Applicant’s exosomes are derived from the same cell types, being differentiated along the same pathway, as the exosomes of the prior art. There is nothing in the applicant’s speciation that suggests that a specific/mutated non-membrane anchored Acrp30 is being added to the exosomes, and therefore the exosomes in the prior art appear to be identical to the exosomes used in the claimed methods.   
Applicant alleges that Sano does not teach that the exosomes act as carriers. However, as stated above, Sano teaches that exosomes act as carriers to deliver contents from donor cells to recipient cells. Therefore this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653